TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00816-CV


In re Jose Cecelio Gonzales




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N
		Relator filed a petition for writ of mandamus, complaining that the Hays County
Clerk had not forwarded a motion to reduce sentence as required by law and asking that we order
the clerk to transmit the documents as well as sending him a copy of the trial court's findings on his
motion.  See Tex. R. App. P. 52.8.  We contacted the clerk, who informed us that the motion was
forwarded to the trial court upon its filing on October 7, 2010, and that the trial court denied the
motion on or about December 15, 2010.  A copy of the trial court's order was mailed to relator on
December 16.  Because relator has received the relief he sought, we dismiss as moot the petition for
writ of mandamus.

						__________________________________________
						David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   December 30, 2010